On the 8th day of March, 1979, Leo N. Johnson was indefinitely suspended from the practice of law in Kansas. In re Johnson, 225 Kan. 466, 592 P.2d 102 (1979). He was reinstated on December 18, 1979, and again indefinitely suspended on March 24, 1980. In re Johnson, 227 Kan. 478, 608 P.2d 1012 (1980).
On the 8th day of March, 1988, Mr. Johnson filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the disciplinary administrator for consideration by the Kansas Board for Discipline of Attorneys pursuant to Supreme Court Rule 219 (1988 Kan. Ct. R. Annot. 135). On November 3, 1988, a hearing was held before a panel of the disciplinary board in the Kansas Judicial Center, Topeka, Kansas.
On January 3, 1989, the panel filed its report setting out the circumstances leading to Mr. Johnson’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The petitioner’s excessive use of alcoholic beverages resulting in the neglect of his law practice was the primary factor for the indefinite suspension orders. The reinstatement order issued on December 18, 1979, was conditioned upon Mr. Johnson’s total abstention from the use of any and all intoxicating liquor, including 3.2 percent beer. His inability to honor that condition resulted in the indefinite suspension order on March 24, 1980. The panel is convinced that Mr. Johnson has rehabilitated himself from his alcoholism and has maintained sobriety for the past four and one-half years. The panel unanimously recommended that Mr. Johnson be reinstated to the practice of law in Kansas. The panel further recommended that Mr. Johnson’s reinstatement be conditioned upon his attending and completing the Kansas Bar Review course and completing 15 hours of CLE within one year of his reinstatement, and that his law practice be supervised by a licensed practicing attorney for one year after reinstatement.
The court, after carefully considering the record, finds that Mr. Johnson should be reinstated to the practice of law. The court *592further finds that Mr. Johnson should be required to complete 15 hours of approved CLE, in addition to that required by Supreme Court Rule 802 (1988 Kan. Ct. R. Annot. 326), within one year from the date of reinstatement. The court further finds that Mr. Johnson attended the Bar Review course at the University of Kansas School of Law, commencing January 17 and ending February 11, 1989.
Effective this 20th day of March, 1989.
It is Therefore Ordered that Leo N. Johnson be and he is hereby reinstated to the practice of law in the State of Kansas, conditioned upon his completion of 15 hours of approved CLE, in addition to that required by Supreme Court Rule 802, within one year of reinstatement, and the Clerk of the Appellate Courts is directed to enter his name upon the roster of attorneys authorized to practice law in Kansas. Petitioner shall file with the court an affidavit showing completion of the required CLE hours and the Continuing Legal Education Commission shall certify to the court the number of CLE credit hours earned by petitioner in the one year following his reinstatement.
It is Further Ordered that petitioner shall totally abstain from the use of any and all intoxicating liquor and beverages, including 3.2 percent beer.
It is Further Ordered that, in the event petitioner fails to abstain from the use of intoxicating beverages, including 3.2 percent beer, a Show Cause order may issue to the petitioner and the court may take whatever disciplinary action, including disbarment, as it deems just and proper without further formal proceedings.
It is Further Ordered that this order shall be published in the official Kansas Reports.